Citation Nr: 1630297	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for right knee strain with limited flexion, rated 10 percent prior to July 17, 2015, and 20 percent since July 17, 2015. 

2.  Entitlement to an increased disability rating for left knee strain with limited flexion, rated 10 percent prior to July 17, 2015, and 30 percent since July 17, 2015. 

3.  Entitlement to a disability rating in excess of 20 percent for right knee strain with instability.  

4.  Entitlement to a disability rating in excess of 20 percent for left knee strain with instability.  

5.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with duodenitis. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: State of North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 1986 to May 1995, and from July 1996 to May 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the RO in Winston-Salem, North Carolina.

In April 2015, the Board remanded these issues for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also dismissed without prejudice the issues of entitlement to increased ratings for headaches and a low back disability, which were withdrawn by the Veteran.  In addition, the Board remanded several claims for issuance of a Statement of the Case.  These issues included claims for increased ratings for esophagitis, residuals of excision of a right upper-arm lipoma, and onychomycosis, as well as claims of entitlement to service connection for irritable bowel syndrome, colitis, hemorrhoids, and gastritis.  Upon issuance of the requested Statement of the Case by the RO, the Veteran did not perfect an appeal as to those issues.  

The Board has considered the issue of TDIU entitlement pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

FINDINGS OF FACT

1.  Prior to July 17, 2015, the Veteran's right knee strain with limited flexion was manifested by painful weakened motion with normal extension, and with flexion that was limited to, at most, 115 degrees.

2.  Since July 17, 2015, the Veteran's right knee strain with limited flexion has been manifested by painful weakened motion with normal extension, and with flexion that is limited to, at most, 30 degrees.

3.  Prior to July 17, 2015, the Veteran's left knee strain with limited flexion was manifested by painful weakened motion with normal extension, and with flexion that was limited to, at most, 90 degrees.

4.  Since July 17, 2015, the Veteran's left knee strain with limited flexion has been manifested by painful weakened motion with normal extension, and with flexion that is limited to, at most, 15 degrees.

5.  Pertinent to the period on appeal, the Veteran's right knee strain has been manifested by lateral instability that is no more than mild, and recurrent subluxation that is no more than moderate. 

6.  Pertinent to the period on appeal, the Veteran's left knee strain has been manifested by lateral instability that is no more than mild, and recurrent subluxation that is no more than moderate. 

7.  Prior to June 6, 2014, the Veteran's GERD with duodenitis was manifested by symptomatology which was not productive of considerable impairment of health.

8.  Since June 6, 2014, the Veteran's GERD with duodenitis has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

9.  The combined effects of the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation from January 26, 2011, to February 7, 2011; from February 8, 2011 to June 16, 2014, no single service-connected disability rendered the Veteran unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to July 17, 2015, the criteria for a disability rating higher than 10 percent for right knee strain with limited flexion were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  Since July 17, 2015, the criteria for a disability rating higher than 20 percent for right knee strain with limited flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  Prior to July 17, 2015, the criteria for a disability rating higher than 10 percent for left knee strain with limited flexion were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

4.  Since July 17, 2015, the criteria for a disability rating higher than 30 percent for left knee strain with limited flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

5.  The criteria for a disability rating higher than 20 percent for right knee strain with instability have not been met for any portion of the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015).

6.  The criteria for a disability rating higher than 20 percent for left knee strain with instability have not been met for any portion of the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015).

7.  Prior to June 6, 2014, the criteria for a disability rating higher than 10 percent for GERD with duodenitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7399-7346 (2015).

8.  Since June 6, 2014, the criteria for a disability rating of 30 percent for GERD with duodenitis have been met; the criteria for a rating in excess of 30 percent have not been met any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7399-7346 (2015).

9.  The criteria for TDIU have been met from January 26, 2011, to February 7, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings - Schedular Consideration

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Knee Disorders

In a November 2008 rating decision, VA granted service connection for right knee strain and left knee strain, and assigned initial disability ratings of 10 percent for each knee under Diagnostic Code 5019, effective June 1, 2008, the day after the Veteran's separation from service.  The current appeal arises from an increased rating claim received at the RO on December 9, 2008.  In the November 2009 decision on appeal, VA denied an increased rating for right and left knee strains.  In a December 2015 rating decision, VA granted an increased 30 percent rating for left knee strain with limited flexion and an increased 20 percent rating for right knee strain with limited flexion.  In that same decision, separate ratings of 20 percent each were assigned for right knee strain with instability and left knee strain with instability.  Each was assigned under Diagnostic Code 5257, effective July 17, 2015, corresponding to the date of a VA examination at which time it became factually ascertainable that the rating criteria were met.

Ratings for limitation of knee flexion are addressed by Diagnostic Code 5260, which provides a 30 percent rating were flexion is limited to 15 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 10 percent rating where flexion is limited to 45 degrees; and a 0 percent rating where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Ratings for limitation of extension are addressed by Diagnostic Code 5261, which provides a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping of one another, and therefore separate ratings can be assigned for each where appropriate symptomatology is shown.  

The report of a VA examination in May 2008 reveals the Veteran's report of knee symptoms including weakness, stiffness, swelling, giving way, lack of endurance, and locking.  The Veteran denied heat, redness, fatigability, or dislocation of either knee.  The pain would occur five times per week with each episode lasting for two days.  At the time of pain, the Veteran could function without medication.  The Veteran reported that he was not experiencing any functional impairment from these conditions.  On examination, the Veteran's posture and gait were within normal limits.  There were no signs of abnormal weight bearing, breakdown, or callosities of the feet, or any unusual shoe wear pattern.  He did not require any assistive devices for ambulation.  Both knees showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was no locking pain, genu recurvatum, or crepitus.  Normal range of motion was described as from 0 degrees extension to 140 degrees flexion.  Extension of both knees was measured from 0 to 140 degrees with onset of pain at 140 degrees.  Joint function was additionally limited by pain after repetitive use.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination, after repetitive use.  Testing of anterior and posterior cruciate ligaments stability, medial and lateral collateral ligaments stability, and medial and lateral meniscus tests were within normal limits.  

The report of a VA examination in March 2009 reveals the Veteran's report of pain in the knees which occurred constantly.  At the time of pain, the Veteran could function with medication.  He reported symptoms including weakness, stiffness, swelling, giving way, lack of endurance, and fatigability.  He reported no heat, redness, locking, or dislocation.  He reported experiencing no functional impairment from the condition.  Examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was no locking pain, genu recurvatum, or crepitus.  Normal range of motion was described as from 0 degrees extension to 140 degrees flexion.  Both knees could attain 0 degrees extension and 140 degrees flexion, with onset of pain at 140 degrees.  Joint function was additionally limited by pain, fatigue, weakness, incoordination, and lack of endurance after repetitive use.  Joint function was not additionally limited in degree.  The anterior and posterior cruciate ligaments stability tests were within normal limits.  The medial and lateral collateral ligaments stability tests were within normal limits.  The medial and lateral meniscus tests were within normal limits.  X-rays were also within normal limits. 

The report of a VA examination in June 2014 reveals that right and left knee flexion were measured to 135 degrees with no objective evidence of pain; extension was measured to 0 degrees with no objective evidence of pain.  After three repetitions, right flexion was measured to 115 degrees and extension was measured to 0 degrees.  Left flexion was measured to 90 degrees and extension was measured to 0 degrees.  Functional loss consisted of less movement than normal, pain, "instability of station," disturbance of locomotion, and interference with sitting.  Muscle strength was rated at 5 out of 5 bilaterally.  Anterior instability (Lachman), posterior instability (posterior drawer), and medial-lateral instability (valgus/varus pressure) were all normal, bilaterally.  There was no subluxation or dislocation.  There was no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There were no meniscal conditions.  X-rays showed now significant bone, joint, or soft tissue abnormality.  

The report of a VA examination in July 2015 reveals diagnoses including knee strain, knee instability, shin splints, and bursitis, bilaterally.  The Veteran had decreased movement because of knee pain and was noted to wear a knee brace which restricted movement of his right knee.  He could not stand for more than 10 to 15 minutes without a knee brace.  He stated that, since his previous evaluation, about one year prior, his pain had increased.  He was not able to stand as much as he did previously.  The condition prevented him from working-out three to four days per week.  During flares, his knees would swell.  

Flexion was measured from 0 to 55 degrees on the right, and from 0 to 40 degrees on the left.  Extension was measured from 55 to 0 degrees on the right and from 40 to 0 degrees on the left.  There was pain on flexion and extension causing functional loss.  There was objective evidence of crepitus, tenderness, and swelling of the patellae.  After three repetitions, flexion was measured from 0 to 40 degrees on the right, and from 0 to 30 degrees on the left.  Extension was measured from 40 to 0 degrees on the right, and from 30 to 0 degrees on the left.  Motion was accompanied by pain, fatigue, and weakness.  During flares, it was estimated that flexion would be decreased to a range of from 0 to 30 degrees on the right, and from 0 to 15 degrees on the left.  Extension would be decreased to a range of from 30 to 0 degrees on the right, and from 15 to 0 degrees on the left.  Functional loss was said to consist of less movement than normal, pain with movement, disturbance of locomotion, and interference with standing.  

Muscle strength was rated at 4 out of 5 with flexion and extension.  Examination revealed no muscle atrophy or ankylosis.  There was no history of recurrent subluxation.  Anterior instability (Lachman test) was 2+(5-10 millimeters).  Posterior instability (posterior drawer test) was 2+(5-10 millimeters).  Medial instability (valgus pressure to knee in extension and with 30 degrees of flexion) was 1+(0-5 millimeters).  Lateral instability (varus pressure to knee in extension and with 30 degrees of flexion) was 1+(0-5 millimeters).  There was moderate recurrent patellar dislocation bilaterally.  Recurrent shin splints were noted but these did not affect range of motion.  The Veteran reported frequent episodes of joint locking and effusion bilaterally.  X-rays revealed no fractures, dislocation, or joint space narrowing.  There was no distention of the knee joint capsules.  X-rays were interpreted as normal.  The functional impact of the knee conditions was that they affect the ability to stand and walk.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against the assignment of any higher rating based on limited motion (flexion or extension) of either knee.  

Regarding measurements of flexion, prior to July 17, 2015, both knees exceeded the degree of limited flexion specified for even the minimum compensable rating.  In no instance was range of flexion limited to 45 degrees.  Accordingly, a compensable rating is not warranted for either knee on the basis of limitation of flexion under Diagnostic Code 5260.  However, the evidence clearly establishes that the Veteran's knees were painful prior to July 17, 2015.  This painful flexion is the basis for the separate 10 percent ratings currently assigned for this period.  38 C.F.R. § 4.59.  

Regarding measurements of extension, without exception, measurements were normal prior to July 17, 2015.  Thus, a compensable rating is not warranted for either knee on the basis of limited extension, under Diagnostic Code 5261.  To the extent that extension was also painful, 38 C.F.R. § 4.59 contemplates only that the minimum compensable rating should be assigned for painful "motion" of a joint, not that additional ratings should be assigned for each type of painful motion.  

In addition, the Board acknowledges that the Veteran experiences episodes of give-way weakness, fatigue, and lack of endurance.  Balanced against the Veteran's reports of weakness are clinical findings which consistently demonstrate normal (5 out of 5) strength, or near-normal (4 out of 5) strength, and normal muscle tone and bulk, as well as a normal gait, including as demonstrated by findings pertinent to shoe wear and callous formation.  These are significant findings with respect to functional impairment.  

The Board understands that the Veteran's central concern is that his knees have been painful and weak, even prior to July 17, 2015.  However, it is important to acknowledge that, without symptoms such as pain and weakness, there would be no basis for even the current 10 percent ratings, as range of motion testing did not meet the requirements of the current 10 percent rating for either knee, let alone any higher evaluation.  Thus, without consideration of the problems he has cited, pain, weakness, giving way, and fatigue, the current evaluations could not be justified during this period.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing and strength testing.  In sum, on the basis of limitation of flexion and extension, a preponderance of the evidence is against any higher or separate rating for either knee prior to July 17, 2015, under Diagnostic Codes 5003, 5010, 5260, 5261. 

Since July 17, 2015, the results reflect normal extension.  They also reflect flexion of the right knee that is limited to 40 degrees with repetitive motion and which is limited to 30 degrees during flares.  Based on these findings the Board concludes that the criteria for a 30 percent rating are not more nearly approximated than those for the 20 percent rating assigned by the RO.  The July 2015 findings also reflect flexion of the left knee that is limited to 30 degrees with repetitive motion and which is limited to 15 degrees during flares.  These findings support a 30 percent rating for the left knee.  However, the 30 percent rating is the maximum rating assignable for limited flexion.  

Diagnostic Code 5256 applies to ankylosis, which is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  There is no suggestion in any of the clinical findings that there is a fixation or bony union of either knee and the demonstrated range of motion is probative evidence against any such finding.  

The Board has also considered whether separate or higher ratings are warranted on the basis of recurrent subluxation or lateral instability.  However, in this case, there is significant evidence weighing against such symptomatology prior to July 17, 2015.  In fact, clinical testing for lateral instability and subluxation was uniformly negative prior to the July 2015 report.  This is the basis for the RO's selection of the date of that report as the effective date for the 20 percent ratings, as this was the earliest date as of which it became factually ascertainable that the criteria for the 20 percent ratings were met.  38 C.F.R. § 3.400(o).  

The Board has considered the notation on the June 2014 report that the Veteran experienced "instability of station."  The Board observes that the term "instability" is a general term that can have many meanings.  The term "instability of station" is not used under Diagnostic Code 5257.  "Lateral instability," as specified under that code, is a specific type of instability that is demonstrated by clinical testing, such as varus, and valgus stress tests, which apply lateral stress to the knees.  As set out above, the June 2014 examination report includes normal findings for all tests of lateral instability.  Therefore, the Board finds that there is no ambiguity in the report regarding the presence of "lateral instability."  Accordingly, the Board finds that a compensable rating under Diagnostic Code 5257 is not warranted for either knee prior to July 17, 2015.  

Since July 17, 2015, the evidence demonstrates that, while present, lateral instability is no more than moderate for either knee.  The tests which most directly pertain to lateral instability are the varus and valgus stress tests, which are labeled on the examination report as medial instability and lateral instability.  The examination report establishes four levels of stability/instability: normal, 1+, 2+, and 3+.  These can be directly related to the four rating levels (0%, 10%, 20%, and 30%) under Diagnostic Code 5257.  The findings for both knees were 1+, which reasonably corresponds to mild lateral instability.  There was no history of subluxation reported.  However, the examiner found recurrent patellar dislocation of each knee, which was assessed as moderate.  

While "dislocation" is not mentioned under Diagnostic Code 5257, the term "subluxation," as used in under that code, essentially means an incomplete or partial dislocation.  See Dorland's Illustrated Medical Dictionary 1817 (31st ed. 2007); see also Pond v. West, 12 Vet. App. 341 (1999).  Accordingly, as the Veteran has been assessed with a moderate subluxation on a test form which also included the options of "None," "Slight," and "Severe," the Board interprets this as a finding that severe subluxation was not found.  When balanced against the finding of mild lateral instability, the Board concludes that the criteria for a rating in excess of 20 percent are not met for either knee and are not more nearly approximated than are the criteria for a 20 percent rating.  

The Board has considered other diagnostic codes as well.  Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating is the only rating available under that code.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage. 

Prior to July 17, 2015, findings for meniscal and associated symptomatology were almost entirely normal.  The Veteran denied episodes of locking in March 2009.  In May 2008, he reported episodes of locking; however, these were not demonstrated on examination.  The May 2008, March 2009, and June 2014, examiners found no meniscal conditions.  

The July 2015 examiner described frequent episodes of joint locking and effusion for each knee.  However, dislocation of the semilunar cartilage or similar meniscal pathology was not described.  Moreover, the maximum rating under Diagnostic Code 5258 is 20 percent.  The Board finds that the symptomatology of locking is reasonably contemplated in the rating assigned for limited motion of the knee and that a separate rating for the same symptomatology under Diagnostic Code 5258 would constitute pyramiding in this case.  As the RO assigned the current ratings of 30 percent (left) and 20 percent (right) based on the worst demonstrated symptomatology, i.e., during flares, the Board finds that the current ratings appropriately encompass all of the symptomatology affecting motion of the knee, including episodes of locking.  

Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate.  

To summarize the Board's findings, prior to July 17, 2015, a rating higher than 10 percent is not warranted for either knee on the basis of limited flexion, and separate ratings are not warranted for lateral instability, recurrent subluxation, limited extension, or meniscal pathology.  Since July 17, 2015, ratings in excess of 30 percent for the left knee and 20 percent for the right knee are not warranted on the basis of limited flexion; ratings in excess of 20 percent are not warranted for either knee on the basis of lateral instability or recurrent subluxation; and, separate ratings are not warranted for limited extension or meniscal pathology.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

GERD with Duodenitis 

In a November 2008 rating decision, VA granted service connection for GERD with duodenitis, and assigned initial disability ratings of 10 percent under Diagnostic Code 7399-7346, effective June 1, 2008, the day after the Veteran's separation from service.  The current appeal arises from an increased rating claim received on December 9, 2008.  In the November 2009 decision on appeal, VA denied an increased rating for GERD with duodenitis.

Under Diagnostic Code 7346 (hernia hiatal), a rating of 60 percent requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A rating of 30 percent requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A rating of 10 percent requires two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

A March 2008 barium swallow reveals an esophagus that was normal in appearance and with normal motility.  No hiatal hernia was identified.  There was intermittent mild gastroesophageal reflux.  The impression was intermittent mild gastroesophageal reflux, otherwise unremarkable study (VBMS record 05/23/2008).

The report of a VA examination in May 2008 reveals the Veteran's report that the condition affects his general body health by making it difficult to sleep in certain positions and by occasional regurgitation of food.  Over the prior five months, the Veteran reported a loss of 13 pounds.  He reported dysphagia, heartburn, epigastric pain, scapular pain, and reflux and regurgitation of stomach contents.  He reported no arm pain, hematemesis, passing of black tarry stools, nausea, or vomiting.  The symptoms occurred at least four times a week with each occurrence lasting three minutes.  The number of attacks within the prior year was 365.  The ability to perform daily functions during flare ups was not limited considerably.  The Veteran reported that he does not experience any functional impairment from this condition.  

The report of a VA examination in March 2009 reveals the Veteran's report that the condition does not affect general body health.  Over the prior two months, the Veteran reported a loss of 10 pounds.  He reported dysphagia, heartburn, epigastric pain, scapular pain, and reflux and regurgitation of stomach contents.  He reported no arm pain, hematemesis, passing of black tarry stools, nausea, or vomiting.  The symptoms described occurred intermittently as often as five times per week with each occurrence lasting two hours.  The number of attacks within the prior year was 100.  The Veteran reported that he does not experience any functional impairment from this condition.

An October 2010 upper GI endoscopy at Onslow Memorial Hospital reveals no ulcers, mild gastritis, and mild duodenitis (VBMS record 11/29/2010).  A July 2012 upper-endoscopy reveals mild chronic gastritis (VBMS record 08/31/2012).  

VA outpatient notes in August 2013 and September 2013 reveal episodes of gastritis with four or more recurring episodes of symptoms that are not severe lasting 10 days or more in the last year.  Abdominal pain occurs at least monthly, is pronounced, continuous, and unrelieved by standard ulcer therapy.  Nausea is recurrent four or more times per year with mild vomiting four or more times per year lasting 10 days or more.  An August 30, 2013, upper endoscopy revealed gastritis and a positive biopsy positive for H pylori.  There was no impact on the ability to work (Virtual VA record 09/25/2013).

Reports in September 2013 reveal GERD with continuous medication required, infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and sleep disturbance, four or more times per year lasting one to nine days.  There was no esophageal stricture, spasm, or diverticulum.  The impact on the ability to work-was not all the time, but when he is working it takes him 15-30 minutes to re-group and then go back to start work again (VBMS record 08/22/2013).  

The report of a VA examination in June 2014 reveals symptoms including persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance four or more time per year lasting for one to nine days, weight loss from 203 to 182 pounds over a two-year period, nausea was recurrent four or more times over the past year lasting one to nine days, vomiting was recurrent four or more times over past year lasting one to nine days.  There was no esophageal stricture, spasm, or diverticula.  The Veteran stated he cannot function properly and lies in bed incapacitated three to four days per week. 

The report of a VA examination in July 2015 reveals current symptoms of persistent recurrent epigastric distress, dysphagia, reflux, regurgitation, weight loss, nausea, vomiting, and hematemesis.  Symptoms also include pyrosis, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, occurring four or more times per year, lasting 10 or more days, weight loss from 210 to 200 pounds over a two-year period, nausea recurrent four or more times over the past year lasting one to nine days, vomiting recurrent four or more times over past year lasting less than one day, hematemesis periodic four or more times over past year lasting less than one day, no esophagea stricture, spasm or diverticula.  The impact of his GERD condition is that his symptoms of nausea, dysphagia, and regurgitation are a source of distraction when attempting to perform occupational tasks. 

After a review of all of the evidence, the Board finds that, since June 6, 2014, the criteria for a 30 percent rating for GERD with duodenitis are more nearly approximated than are those required for a 10 percent rating.  Both the June 2014 and July 2015 examination reports confirm the presence of persistent recurrent epigastric distress, dysphagia, pyrosis, regurgitation, and substernal arm or shoulder pain.  The only remaining question is whether there is considerable impairment of health.  Both reports substantiate that the Veteran has experienced weight loss.  Moreover, the June 2014 report indicates that the Veteran experiences episodes of incapacitation several times per week.  Based on these findings, the Board concludes that the criteria for a 30 percent rating are more nearly approximated than are the criteria for the 10 percent rating as of the June 6, 2014, examination.  

The Board finds that a 60 percent rating is not warranted.  First, it does not appear that the Veteran's weight loss would be considered material.  While he was noted to have gone from 203 to 182 pounds over a two-year period in June 2014, he apparently had gained most of this back by the time of the July 2015 report, at which time he weighed 200 pounds and had weighed as much as 210 over the past year.  Moreover, anemia and melena were not found on either examination, and the reported symptoms do not suggest a severe impairment of health.  

Prior to June 6, 2014, the Board finds that a rating in excess of 10 percent is not warranted.  In so finding, the Board notes that while symptoms were occasional to frequent, they did not significantly impair the Veteran's health or ability to function.  Most notably, his ability to perform daily functions was found not to be considerably limited even during flares (May 2008 report), his ability to work was not impaired (August 2013 and September 2013 reports), and there was no functional impairment resulting (May 2008 and March 2009 reports).  

The Board has considered whether there is any more appropriate diagnostic code.  The Veteran has not been diagnosed with an ulcer.  Therefore, Diagnostic Codes 7304-7306 are not appropriate.  The Veteran is separately service-connected and rated for esophagitis under Diagnostic Code 7203.  That issue is not on appeal.  

The Board has considered the Veteran's duodenitis as potentially equivalent to gastritis.  Under Diagnostic Code 7307, gastritis is rated at 60 percent where chronic; with severe hemorrhages, or large ulcerated or eroded areas.  A 30 percent rating is warranted where chronic; with multiple small eroded or ulcerated areas, and symptoms.  A 10 percent rating is warranted where chronic; with small nodular lesions, and symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7307.

In this case, endoscopy results have revealed no ulcers and the Veteran's gastritis has been described as mild.  Accordingly, a higher rating is not warranted under Diagnostic Code 7307.  

In sum, the June 6, 2014, examination report represents the earliest date as of which it became factually ascertainable that an increase in the disability had occurred.  
Prior to June 6, 2014, the Veteran's GERD with duodenitis was manifested by symptomatology which was not productive of considerable impairment of health.  Therefore, a rating in excess of 10 percent is not warranted.  Since June 6, 2014, the Veteran's GERD with duodenitis has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  However, it was not productive of severe impairment of health.  Therefore, a rating of 30 percent, but not higher, is warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain, stiffness, instability, dislocation, locking, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knees provide disability ratings on the basis of limitation of motion, ligamental and meniscal pathology, lateral instability, and other joint impairment.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for the knees, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran's service-connected GERD with duodenitis is manifested by signs and symptoms such as epigastric pain, dysphagia, pyrosis, regurgitation; and, since June 6, 2014, has been productive of considerable impairment of health.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the digestive system provide disability ratings on the basis of such symptoms.  In short, there is nothing exceptional or unusual about the Veteran's GERD with duodenitis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the knees and digestive system inadequate.  

TDIU Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The term 'substantially gainful occupation' is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans' Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

The RO initially denied a claim of entitlement to TDIU in a December 9, 2008, rating decision.  The basis of the denial was the failure of the Veteran to return a VA Form 21-8940, which is necessary to develop such claims.  In correspondence received in December 2008, the Veteran indicated that he was no longer seeking TDIU, stating "I no longer want to be evaluated for IU."  While a claim for TDIU is a component of any rating claim, the Veteran's statement that he was not seeking TDIU effectively terminated the claim, even under Rice, 22 Vet. App. 447, which was premised on the claimant's assertion of unemployability.

The next claim for TDIU came on January 26, 2011.  The Veteran returned the necessary VA Form 21-8940 on June 7, 2012.  He indicated that he had last worked full time on May 31, 2008, and that he became too disabled to work on March 1, 2009.  He also indicated that he had been working part time as a real estate agent since March 2009.  

After a review of all of the evidence, the Board finds that a TDIU is warranted from the date of the January 26, 2011, claim.  At that time, a combined rating of 90 percent remained in effect for service-connected disabilities.  This is probative evidence that the service-connected disabilities have resulted in substantial occupational impairment.  

While the Veteran indicated that he was working part time when he filed the claim in January 2011, he also indicated that he had earned only $7,001 in the previous 12 months.  The Board observes that this is below the poverty threshold for 2011 and 2012.  See http://www.census.gov/hhes/www/poverty/threshld.html.  Accordingly, this employment cannot be considered substantially gainful.  To the extent of any remaining doubt as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation during this period, such doubt is resolved in favor of the claim.  

The Board acknowledges that the effective date provisions for increased rating claims (including TDIU) allow for an effective date up to one year prior to the date of claim if it is factually ascertainable that the increase in disability occurred during that period.  See 38 C.F.R. § 3.400(o)(2); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based on a condition that has already been service connected is an increased-rating claim); Hurd v. West, 13 Vet.App. 449, 451-52 (2000) (applying law governing increased-rating claims to the award of TDIU).  

Here, the evidence establishes that the increase in disability resulting in TDIU entitlement did not occur during the year prior to January 26, 2011, but occurred on March 1, 2009, more than one year prior to the date of claim, when the Veteran by his own account became too disabled to work.  Where an increase in disability precedes the claim by more than a year, the appropriate effective date is the date the claim was received.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

The Board acknowledges that a combined schedular rating of 100 percent has been assigned since February 8, 2011; and as of June 16, 2014, Special Monthly Compensation (SMC) for aid and attendance has been awarded. However, as will next be discussed, in the interim the potential applicability of Special Monthly Compensation provisions means that the issue of TDIU entitlement may not necessarily rendered moot by the grant of a schedular total rating under certain circumstances. Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011); Akles v. Derwinski, 1 Vet. App. 118 (1991).  For the reasons set forth below, TDIU is only warranted for the period from January 26, 2011, to February 7, 2011; this is because from February 8, 2011, to June 16, 2014, TDIU cannot be awarded based on a single service-connected disability, and thus cannot be the basis for an award of SMC.  See Bradley v. Peake, 22 Vet. App. 280 (2008). 

Special Monthly Compensation Consideration

The Board has considered whether the Veteran's disability picture warrants any additional Special Monthly Compensation (SMC).  See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  Pertinent to the matters on appeal, SMC has been established for the need for Aid and Attendance of another under 38 U.S.C. § 1114(l); 38 CFR § 3.350(b), effective June 16, 2014, and on the basis of additional independent 50 percent disabilities under 38 U.S.C. § 1114(p); 38 CFR § 3.350(f)(3), effective July 14, 2014.  

SMC under 38 U.S.C. § 1114(p); 38 CFR § 3.350(f)(3) for additional independent 50 percent disabilities was established based on the effective date for the 100 percent rating for PTSD, which created the underlying entitlement.  Accordingly, SMC under those provisions cannot be established prior to July 14, 2014. 

SMC based on the need for Aid and Attendance, 38 U.S.C. § 1114(l); 38 CFR § 3.350(b), has been assigned on the basis of the Veteran's PTSD, determined from a June 16, 2014, Caregiver Eligibility Assessment, which demonstrated various dangers arising from psychiatric impairment that necessitated maximal assistance. Entitlement to SMC under 38 U.S.C. § 1114(l); 38 CFR § 3.350(b) is not warranted prior to June 16, 2014, as this was the first date at which it became factually ascertainable that there was impairment to the requisite level.  SMC based on Special Aid and Attendance under 38 U.S.C. § 1114(r)(1), (2); 38 CFR § 3.350(h) is not warranted as the Veteran has not asserted or demonstrated the requisite need for hospitalization, nursing home care, other residential institutional care, or in-home personal health-care services.  

Regarding the housebound provisions, the Board notes that ratings under 38 U.S.C. § 1114(l) and (s) cannot be combined and the Veteran is already in receipt of SMC under 38 U.S.C. § 1114(l) since June 16, 2014.  Prior to that, the evidence does not establish that the Veteran was statutorily housebound or housebound in fact.  

In light of the service-connected lower extremity disabilities, the Board has considered whether SMC is warranted based on loss of use of either or both lower extremities.  However, the July 2015 examiner explicitly found that the Veteran's knee conditions did not result in functional impairment such that no effective functions remained other than those which would be equally well-served by an amputation with prosthesis.  Accordingly, the requisite impairment is not demonstrated, SMC based on loss of use of a lower extremity or combination of lower extremities is not warranted.  38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e).  

In order to substantiate any additional earlier period of SMC under 38 U.S.C. §  1114(p); 38 CFR § 3.350(f)(3) or 38 U.S.C. § 1114(s) 38 CFR § 3.350(i), the evidence would have to show that TDIU could be assigned on the basis of a single disability.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (holding that a TDIU rating could qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU was based on a single disability).  In this case, there was no service-connected disability that could singly support a TDIU rating prior to the assignment of the 100 percent schedular rating for posttraumatic stress disorder (PTSD) on July 14, 2014.  Prior to that, the highest schedular rating for any single disability was 50 percent.  

The disabilities warranting a 50 percent rating included PTSD (since February 8, 2011), and sleep apnea and headaches (each since June 1, 2008).  The Veteran's lumbar strain warranted a 40 percent rating (since April 15, 2011); the Veteran's GERD has herein been awarded a 30 percent rating (since June 6, 2014); the Veteran's dermatitis warranted a 30 percent rating (since June 1, 2008).  In additional, there are numerous disabilities assigned 10 percent or noncompensable ratings.  

As noted above, the criteria for a TDIU for a single disability are that the disability "shall be ratable at 60 percent or more."  None of the Veteran's service-connected disabilities meet this criterion prior to July 14, 2014.  Although the ratings affecting the lower extremities are considered to be a single disability for purposes of entitlement to TDIU, prior to July 17, 2015, they combine to only a 20 percent rating.  While the service-connected conditions were certainly productive of occupational impairment, the evidence does not establish that any single disability rendered the Veteran unable to unable to secure or follow a substantially gainful occupation prior to July 14, 2014.  

In sum, a preponderance of the evidence is against the assignment of any additional period of SMC than is currently assigned.  

Duties to Notify and Assist

VA's duty to notify was satisfied by letters on December 23, 2008, and December 30, 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding these claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining updated clinical records and by obtaining examinations to evaluate the service-connected disabilities.  




CONTINUED ON NEXT PAGE-ORDER

ORDER

Prior to July 17, 2015, a disability rating in excess of 10 percent for a right knee strain with limited flexion is denied.

Since July 17, 2015, a disability rating in excess of 20 percent for a right knee strain with limited flexion is denied.

Prior to July 17, 2015, a disability rating in excess of 10 percent for a left knee strain with limited flexion is denied.

Since July 17, 2015, a disability rating in excess of 30 percent for a left knee strain with limited flexion is denied.

A disability rating in excess of 20 percent for right knee strain with instability is denied. 

A disability rating in excess of 20 percent for left knee strain with instability is denied. 

Prior to June 6, 2014, a disability rating in excess of 10 percent for GERD with duodenitis is denied. 

Since June 6, 2014, a disability rating of 30 percent, but not higher, for GERD with duodenitis, is granted.  

TDIU is granted from January 26, 2011 to February 8, 2011.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


